                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


KING-DEVICK TEST INC.,

                       Plaintiff,

               v.                                  Case No. 1:17-cv-09307 (JPO)

NYU LANGONE HOSPITALS, NEW YORK
UNIVERSITY, STEVEN L. GALETTA, and
LAURA J. BALCER,

                       Defendants.



                       DECLARATION OF KRISTEN MCCALLION

       I, Kristen McCallion, under penalty of perjury, hereby declare as follows:

       1.      I am a principal at the firm Fish & Richardson P.C., counsel of record for

Defendants NYU Langone Hospitals, New York University, Steven L. Galetta, and Laura J. Balcer

(together, “Defendants”) in the above captioned proceeding. I submit this declaration in support

of Defendants’ Motion for the Issuance of a Request to the Register of Copyrights Pursuant to 17

U.S.C. § 411(b)(2). I have personal knowledge of the facts and statements contained in this

declaration and declare that the following is true and correct.

       2.      Attached hereto as Exhibit A is a true and correct copy of excerpts from the

Transcript of the Deposition of Alan King, taken on October 19, 2018.

       3.      Attached hereto as Exhibit B is a true and correct copy of excerpts from the

Transcript of the Deposition of Steven Devick, Plaintiff’s sole 30(b)(6) witness, taken on October

30, 2018 and October 31, 2018.

       4.      Attached hereto as Exhibit C is a true and correct copy of excerpts from the

Transcript of the Deposition of Darrell G. Schlange, taken on November 28, 2018.
       5.     Attached hereto as Exhibit D is a true and correct copy of a document entitled “The

Proposed King-Devick Saccade Test and its Relation to the Pierce Saccade Test and Reading

Levels,” dated March 1976, which was produced by Plaintiff during fact discovery in this action,

bearing Bates Nos. KDT0298304–KDT0298387.

       6.     Attached hereto as Exhibit E is a true and correct copy of an excerpt from a book

entitled “Optometric Perceptual Testing and Training Manual,” which was produced by

Defendants during fact discovery in this action, bearing Bates Nos. NYU00469222–

NYU00469228 and NYU00469236–NYU00469238.

       7.     Attached hereto as Exhibit F is a true and correct copy of an excerpt from

Plaintiff’s Response to Defendants’ First Set of Requests for Admission (Nos. 1–39), served on

January 3, 2019.

       8.     Attached hereto as Exhibit G is a true and correct copy of an email dated March

18, 2018, between Steven Devick and the Food and Drug Administration (FDA), which was

produced by Plaintiff during fact discovery in this action, bearing Bates Nos. KDT0281773–

KDT0281774.

       9.     Attached hereto as Exhibit H is a true and correct copy of a letter re: “King-Devick

License Agreement,” dated March 2, 1983 and an attached “Contract” dated March 16, 1983,

which was produced by Plaintiff during fact discovery in this action, bearing Bates Nos.

KDT0154890–KDT0154894.

       10.    Attached hereto as Exhibit I is a true and correct copy of the Declaration of Allen

H. Cohen, dated December 6, 2018, which was produced by Defendants during fact discovery in

this action, bearing Bates Nos. NYU00479835–NYU00479836.

       11.    Attached hereto as Exhibit J is a true and correct copy of an article titled “NYSOA




                                               2
K-D Test,” dated July 1983, which was produced by Plaintiff during fact discovery in this action,

bearing Bates No. KDT0032336–KDT00323345.

       12.     Attached hereto as Exhibit K is a true and correct copy of a document from the

Copyright Office of the United States certifying the certificate of registration for U.S. Copyright

Registration No. TXu000134747, which was produced by Plaintiff during fact discovery in this

action, bearing Bates Nos. KDT0031754–KDT0031756.

       13.     Attached hereto as Exhibit L is a true and correct copy of a document from the

Copyright Office of the United States certifying the deposit copy for U.S. Copyright Registration

No. TXu000134747, which was produced by Plaintiff during fact discovery in this action, bearing

Bates Nos. KDT0031757–KDT0031802.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 25, 2019 in New York, NY.




Kristen McCallion (KM5593)
mccallion@fr.com
FISH & RICHARDSON P.C.
601 Lexington Avenue, 52nd floor
New York, NY 10022-4611
Telephone: (212) 765-5070
Facsimile: (212) 258-2291

Attorney for Defendants
NYU LANGONE HOSPITALS,
NEW YORK UNIVERSITY,
STEVEN L. GALETTA, and
LAURA J. BALCER




                                                 3
                               CERTIFICATE OF SERVICE

              The undersigned hereby certifies that on January 25, 2019, a true and correct copy

of the foregoing document has been served on counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.



                                                           /s/ Kristen McCallion
                                                               Kristen McCallion
